COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                '
 COMPASS BANK,                                                  No. 08-12-00318-CV
                                                '
                   Appellant,                                     Appeal from the
                                                '
 v.                                                          County Court at Law No. 3
                                                '
 VICTOR NACIM AND RACHEL                                      of El Paso County, Texas
                                                '
 NACIM,
                                                '                 (TC# 2009-2946)
                   Appellees.


                                           ORDER

       The Court has received and filed the supplemental clerk=s record requested in this Court=s

order issued April 1, 2013. The appeal is therefore reinstated and the Appellant=s brief is now

due May 9, 2013.

       IT IS SO ORDERED this 9th day of April, 2013.



                                                     PER CURIAM

Before McClure, C.J., Rivera, and Rodriguez, JJ.
(Rivera, J., not participating)